DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
The IDS submitted on 11/13/2018 is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Motahari et al. (US 2010/0024042 A1) (hereinafter, “Motahari”) in view of Meira Pires de Azevedo (US 2019/0188421 A1) (hereinafter, “Meira Pires de Azevedo”).


As to claim 1, Motahari discloses a system comprising: 
a processing unit operatively coupled to memory (Fig. 1, [0166]; herein, privacy protection in computer-mediated communication); 
an auditing and privacy verification evaluator in communication with the processing unit (Fig. 1, items 12a-12d), the evaluator to automatically perform a privacy preservation assessment (“… protecting user privacy in a computer-mediated communication environment. These steps are executed by the software modules 12a-12d of FIG. 1.” –e.g. see, [0166]) … the evaluator to: 
receive a preferred level of privacy for service and data associated with a computing resource (“… privacy policies associated with users of one or more of the mobile computing devices 24a-24d are determined and stored in a privacy policy table 64, as well as preferences that the users have for each piece of personal information, and a desired degree of anonymity specified by the users.” –e.g. see, [0167]); 
form a set of inferred entities, including selectively assign individual candidate inferences to an inferred entity set responsive to a confidence level assessment of the individual candidate inferences (“In step 70, the system 10 determines an item of personal information associated with one or more of the users, which the user is about to reveal. In step 72, the privacy policies in the table 64 are evaluated relative to the personal information about to be revealed. In step 74, the identity entropy of the information is calculated using the engine 12b. In this step, additional information about the user and his/her environment stored in stables 80-86, such as personal profiles, on-line directory information, stored directory information, and revealed personal information, is also processed during the calculation.” –e.g. see, [0167]; herein, identity entropy is calculated based on user’s personal profiles and revealed personal information which may be interpreted as forming a set of inferred and 
perform a privacy preservation assessment for the formed set of inferred entities, … (“In step 74, the identity entropy of the information is calculated using the engine 12b. In this step, additional information about the user and his/her environment stored in stables 80-86, such as personal profiles, on-line directory information, stored directory information, and revealed personal information, is also processed during the calculation. In step 76, the results of the calculation are compared with the stored entropy thresholds in the table 68. Then, in step 78, the risk minimization engine 12d makes a determination as to which action to take (e.g., one or more of the privacy actions discussed above) to protect the user's privacy. This determination is then stored in the table 86.” –e.g. see, [0167]); and 
a data container operatively coupled to the evaluator, and the evaluator to populate the data container with the formed set of inferred entities violating the preferred privacy level (“Then, in step 78, the risk minimization engine 12d makes a determination as to which action to take (e.g., one or more of the privacy actions discussed above) to protect the user's privacy. This determination is then stored in the table 86. It is noted that the tables 64, 68, 80, 82, 84, and 86 could be part of the data store 14.” –e.g. see, [0167]). 
Motahari may not explicitly disclose the assessment including de-anonymization of an associated dataset and inferring private information, perform a privacy 
However, in an analogous art, Meira Pires de Azevedo discloses the assessment including de-anonymization of an associated dataset and inferring private information (“At block 428, the sensitive content manager module 102 can determine whether the user chooses to reveal (or view) any of the obscured content items. The determination can take into account indications 426 by the user 404. At block 430, the social networking can comply with the choices of the user 404. As a result, the sensitive content manager module 102 can provide unobscured versions of those content items which the user 404 has chosen to reveal.” –e.g. see, [0060]), perform a privacy preservation assessment including the performed assessment to return a privacy score, the score being a leakage indicator of private information associated with the service (“At block 414, the sensitive content manager module 102 can utilize a first machine learning model 412 to determine sensitive content categories and/or sensitive content scores for the selected content items 410. The determination can result in sensitive content categories and/or sensitive content scores 416. At block 420, the sensitive content manager module 102 can utilize a second machine learning model 418 to generate exposure likelihood predictions for the selected content items 410 based on the sensitive content categories and/or sensitive content scores 416.” –e.g. see, [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was to modify the teaching of Motahari as 

	As to claims 9 and 16, these are rejected using the similar rationale as for the rejection of claim 1.

As to claims 2, 10 and 17, the combination of Motahari and Meira Pires de Azevedo disclose wherein the data container includes raw data corresponding to the formed set of inferred entities and the one or more candidate inferences, and further comprising the evaluator to compare the set of inferred entities to the raw data, and create an adjusted set of inferences (Motahari: “The estimated entropy levels are then stored in table 68. In step 70, the system 10 determines an item of personal information associated with one or more of the users, which the user is about to reveal. In step 72, the privacy policies in the table 64 are evaluated relative to the personal information about to be revealed. In step 74, the identity entropy of the information is calculated using the engine 12b.” –e.g. see, Motahari: [0167]; herein identity entropy is calculated on raw data). 

the evaluator to adjust the set of inferred entities, including remove a failed prediction from the formed set of inferred entities (“The interaction module 110 can also determine when a user selects an option to remove the sensitive content screen and reveal the content item. Additionally, the interaction module 110 can retrain the machine learning model of the exposure likelihood determination module 108 based on such user actions.” –e.g. see, Meira Pires de Azevedo: [0037]; see also, Motahari: [0053], [0180]). 

As to claims 4, 12 and 19, the combination of Motahari and Meira Pires de Azevedo disclose further comprising the evaluator to re-compute the privacy score based on the adjusted set of inferred entities, including return an updated privacy score corresponding to the adjusted set of inferred entities (Meira Pires de Azevedo: Fig. 4A. 4B & [0042]; herein, exposure likelihood is predicted at step 422 of Fig. 4b and subsequently could be updated based on user indication or preference from step 426 and step 430, comply with user choices (i.e. updated the privacy score) ). 

As to claims 5, 13 and 20, the combination of Motahari and Meira Pires de Azevedo disclose further comprising the evaluator to iteratively evaluate the candidate inferences based on the updated privacy score, and create a modified set of candidate inferences subject to the evaluation (“In step 72, the privacy policies in the table 64 are evaluated relative to the personal information about to be revealed. In step 74, the identity entropy of the information is calculated using the engine 12b. In this step, additional information about the user and his/her environment stored in stables 80-86, such as personal profiles, on-line directory information, stored directory information, and revealed personal information, is also processed during the calculation.” –e.g. see, Motahari: [0167]). 

As to claims 6, 14 the combination of Motahari and Meira Pires de Azevedo disclose further comprising the evaluator to periodically perform the privacy preservation assessment responsive to a substantive modification of an element selected from the group consisting of: a dataset, a privacy method change, and an explicit request from a cloud service steward (“First, only inference functions were used as independent variables. The tree structure and the rate of correct classifications changes based on the ratio of the cost for false positives (A false positive is when no inferences happened in a situation but the tree classified the situation as high risk), … “ -.e.g. see, Motahari: [0180]). 

As to claims 7, 15 f the combination of Motahari and Meira Pires de Azevedo disclose further comprising the evaluator to selectively add an entity to the formed set of inferred entities, the selective addition directed at external data and occurring prior to receipt of the privacy score (“… the sensitive content manager determine sensitive content categories and/or sensitive content scores for the selected content items 410. The determination can result in sensitive content categories and/or sensitive content scores 416. At block 420, the sensitive content manager module 102 can utilize a second machine learning model 418 to generate exposure likelihood predictions for the selected content items 410 based on the sensitive content categories and/or sensitive content scores 416.” –e.g. see, Meira Pires de Azevedo: [0058]). 

As to claim 8, the combination of Motahari and Meira Pires de Azevedo disclose wherein the assessment utilizes more than one test, and further comprising the Evaluator to select one or more of the tests responsive to a characteristic of the associated dataset (“the sensitivity determination module 106 can use one or more machine learning models that have been trained to predict sensitive content categories, sensitive content scores, or both for content items.” –e.g. see, Meira Pires de Azevedo: [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2018/0307859 A1-Calculating an anonymity measurement score correlating likelihood that identity of data subject may be discerned; use score calculated in to specify level of consent required by data subject. –e.g. see, Fig. 11, [0724].
US 2019/0089711 A1-determine a linkage score for a plurality of attribute indicators, wherein the linkage score represents a confidence that an attribute indication corresponds to an entity identifier; an aggregated threat score for the entity identifier.-e.g. see, Fig. 9. [0129].

US 2019/0347443 A1-detection and prevention of privacy violation due to database release. An example computer-implemented method may include anonymizing a database and calculating a measure of entropy resulting from a release of the anonymized database without releasing the anonymized database.-Abstract, Fig. 3.
US 2017/0103232 A1-Meausre re-identification risk in order to determine “shape” of data. Calculate risk measurement on the de-identified data to produce updated anonymity histogram and determine de-identification target using anonymity histogram. –Fig. 3, abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495